NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                              FILED
                              FOR THE NINTH CIRCUIT                              NOV 27 2013

                                                                           MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS

JULIO ALBERTO QUINTANILLA-                       No. 08-71560
GUILLEN; NUVIA DINORA JUAREZ
DE QUINTANILLA,                                  Agency Nos.         A095-667-797
                                                                     A95-667–796
              Petitioners,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted November 5, 2013**
                                 Pasadena, California

Before: McKEOWN, GOULD, and BYBEE, Circuit Judges.

       Julio Quintanilla-Guillen and his wife are natives and citizens of El

Salvador. They petition for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s decision denying their

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for asylum and requests for withholding of removal and/or

Convention Against Torture protection. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We dismiss the petition.

      A petition for review “must be filed not later than 30 days after the date of

the final order of removal.” 8 U.S.C. § 1252(b)(1). This limited filing period is

mandatory and jurisdictional. Stone v. INS, 514 U.S. 386, 405 (1995). Petitioners

bear the burden of proving that we have jurisdiction. Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994).

      Here, the BIA’s order and cover letter are dated March 10, 2008, so the

petition for review had to be filed by April 9, 2008. Petitioners filed their petition

on April 14, 2008—five days late. They claim that the filing was timely because

they did not receive notice of the decision until March 13, 2008 and the 30-day

filing period began when the BIA mailed its decision. Their only evidence of the

later mailing date is a copy of an unaddressed envelope.

      Petitioners are correct that the period for filing a petition for review begins

when the BIA mails its decision. Yepremyan v. Holder, 614 F.3d 1042, 1043 (9th

Cir. 2010). Nevertheless, their claim is not supported by the record. We presume

that the BIA mails its decision on the date written on the cover letter that

accompanies its order. Id.
      Here, the photocopy of an unaddressed envelope that Petitioners provided is

insufficient evidence to rebut the presumption that the BIA mailed the order on the

date indicated on the cover letter for two reasons. First, there is no way of

knowing whether the order and cover letter were inside the envelope. Second, it is

unusual that the envelope is not addressed to anyone, and without some identifying

information, there is no way of knowing to whom the BIA sent the envelope.

      Accordingly, we dismiss this petition for want of jurisdiction.

      DISMISSED.